Citation Nr: 1816143	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  17-27 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left leg neurological disorder, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for a back disorder, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for a vision disorder, to include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for excessive scar tissue on the back, to include as due to exposure to ionizing radiation.

5.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to ionizing radiation.

6.  Entitlement to service connection for stroke, to include as due to exposure to ionizing radiation.
7.  Entitlement to service connection for right arm/hand numbness, to include as due to exposure to ionizing radiation.

8.  Entitlement to service connection for left arm/hand numbness, to include as due to exposure to ionizing radiation.

9.  Entitlement to service connection for right foot/leg numbness, to include as due to exposure to ionizing radiation.

10.  Entitlement to service connection for left foot/leg numbness, to include as due to exposure to ionizing radiation.

11.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD) and anxiety, to include as due to exposure to ionizing radiation.

12.  Entitlement to service connection for erectile dysfunction, to include as due to exposure to ionizing radiation.

13.  Entitlement to special monthly compensation (SMC) based upon the need of aid and attendance of another person or on account of being housebound.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Redman, Counsel



INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2017 rating decision by the Department of Veterans Affairs (VA) Regional Office in Reno, Nevada.

With regard to the claim to reopen the previously denied claim of entitlement to service connection for left leg neurological disorder, the Board notes that a claim based on a new theory of entitlement is not a new claim, but constitutes a claim to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  As the claim was previously denied pursuant to 38 U.S.C. § 1151, and is now being pursued under a theory of entitlement based upon exposure to ionizing radiation, it is considered a new theory of entitlement and as such it is characterized as a claim to reopen.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

According to an October 2016 Personnel Information Exchange System (PIES) response, the Veteran's service treatment records were destroyed in the 1973 accidental fire at the National Personnel Records Center and they were therefore not considered in adjudicating the claims on appeal (in either the January 2017 rating decision or April 2017 statement of the case).  However, a December 2017 rating decision reflects that the complete service treatment records were considered as evidence.  A review of the record does not reflect that any service treatment records are in the claims file.  Under the circumstances, the Board finds that a remand is necessary to obtain the service treatment records if they are available, as stated in the December 2017 rating decision.  

Additionally, the record reflects that the January 2017 rating decision and April 2017 statement of the case were issued without consideration of any of the VA treatment records of record.  These records are relevant to all claims on appeal.  Thus, the adjudication of the claims on appeal did not consider the VA treatment record evidence.  There is no legal authority for a claimant to waive, or the AOJ to suspend, this requirement.  This VA treatment evidence must be considered by the AOJ in the first instance, and a remand is required in order to accomplish that.  38 C.F.R. §§ 19.37 (b), 20.1304(c) (2017).  

Moreover, while on remand, additional notice should be provided to the Veteran.  The record does not show that the Veteran received notice of the criteria to substantiate a claim for service connection based on exposure to ionizing radiation.  Therefore, the AOJ should provide the Veteran appropriate VCAA notice and afford the Veteran an additional opportunity to submit evidence that his claimed disabilities on appeal are related to radiation exposure.  Thereafter, the AOJ should determine whether further development regarding the Veteran's claimed radiation exposure is appropriate, to include undertaking all steps necessary for review and action pursuant to 38 C.F.R. § 3.311.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter notifying him of the criteria and evidence necessary to substantiate a claim for service connection based on exposure to ionizing radiation and undertake all steps necessary for review and action pursuant to 38 C.F.R. § 3.311, regarding claims based on exposure to ionizing radiation.

2.  Undertake all appropriate development action to obtain the service treatment records, which were noted to have been of record and considered in the December 2017 rating decision.  

Make as many attempts as necessary to obtain these records.  If they cannot be found, issue a formal determination that they do not exist or that further efforts to obtain them would be futile and include such documentation in the claims file.  The Veteran must be notified of the attempts made, informed why further attempts would be futile, and allowed the opportunity to provide such records.  38 U.S.C. § 5103A(b)(2); 38 C.F.R. § 3.159(e).

3.  The AOJ must review the record, including all VA treatment records and any service treatment records received pursuant to this remand, and adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.         §§ 5109B, 7112 (2014).


_________________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




